Citation Nr: 1829420	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  11-26 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a right foot disability, claimed as secondary to service-connected left ankle disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle fracture with surgical scar.

7.  Entitlement to an initial evaluation in excess of 10 percent for chronic low back strain.

8.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to special monthly compensation based on the need for aid and attendance. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 26, 2014.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm , Attorney at Law



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri; from a November 2010 decision of the VARO in Winston-Salem, North Carolina; from an April 2015 decision of the VARO in North Little Rock, Arkansas; and from a June 2015 decision of the VA Evidence Intake Center in Newman, Georgia.

Specifically, in the December 2008 rating decision, the RO granted service connection for residuals of a left ankle fracture with surgical scar and assigned a noncompensable evaluation, effective July 31, 2008.  The RO also denied service connection for a low back condition and for asthma.  In October 2009, the Veteran requested that the RO "reopen" his back and left ankle claims.  The Veteran's statement has been considered a notice of disagreement as to the RO's denial of service connection for a back condition and assignment of an initial noncompensable rating for his residuals of left ankle fracture.

In the November 2010 rating decision, the RO continued the denial of service connection for a low back disability and the assignment of a noncompensable rating for his residuals of left ankle fracture.  The RO also denied entitlement to TDIU.  The Veteran filed an NOD in December 2010 and a statement of the case (SOC) was issued in August 2011.  The Veteran then filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) in October 2011.  In a January 2013 rating decision, the RO increased, to 10 percent, the Veteran's residuals of left ankle fracture rating, effective September 24, 2012.  A supplemental SOC (SSOC) addressing entitlement to higher initial evaluations for residuals of left ankle fracture and to TDIU was issued in February 2013 and those matters, along with the issue of entitlement to service connection for a low back disability were then certified for appeal to the Board in May 2014.

In a January 2015 decision, the Board denied service connection for a low back disability; the Board also remanded, for further development, the issues of entitlement to TDIU and to an initial compensable rating for residuals of left ankle fracture prior to September 24, 2012, and to a rating in excess of 10 percent thereafter.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's January 2015 decision insofar as it had denied service connection for a low back disability, which motion was granted by the Court that same month.  

In the April 2015 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective March 26, 2014; denied service connection for diabetes mellitus, sleep apnea, and hypertension; and determined new and material evidence sufficient to reopen previously denied claims for service connection for asthma and a right foot condition had not been submitted.  (Parenthetically, the Board notes that the RO also denied a claim for service connection for chronic lumbar strain.  The RO's inclusion of a decision on that matter was, however, erroneous, as that matter was then pending on appeal to the Court.)  The Veteran filed an NOD in April 2016 and an SOC was issued in December 2016.  The Veteran then filed a VA Form 9 in January 2017 and those matters were certified for appeal to the Board in July 2017.  

In the June 2015 decision, the agency of original jurisdiction (AOJ) awarded TDIU, effective March 26, 2014.  The AOJ indicated that that decision represented a full grant of the benefit sought on appeal with regard to the issue.

Also in June 2015, the RO issued an SSOC addressing entitlement to higher initial ratings for the Veteran's residuals of left ankle fracture.  That matter was then re-certified for appeal to the Board in August 2015.

In a November 2016 action, the Board remanded, for further development, the issues of entitlement to service connection for a low back disability and to higher initial ratings for residuals of left ankle fracture.  The Board also determined that entitlement to TDIU prior to March 26, 2014, remained on appeal as part of the Veteran's increased rating claim, and that the issue of entitlement to SMC based on the need for regular aid and attendance under the provisions of 38 U.S.C. § 1114(l) had been raised by the evidence of record.  Those matters were then also remanded.  After completion of the requested development, the RO issued a July 2017 SSOC wherein it granted entitlement to an initial 10 percent rating, effective July 31, 2008, for the Veteran's residuals of a left ankle fracture, and denying a rating in excess of 10 percent at any point during the relevant time period; denying entitlement to TDIU prior to March 26, 2014; and denying entitlement to SMC based on the need for regular aid and attendance.

Also, in a July 2017 rating decision, the RO awarded service connection for a low back disability, characterized as chronic lumbar strain, and assigned a 10 percent rating, effective from July 31, 2008.  In September 2017, the Veteran filed a NOD, disagreeing with the initial rating assigned in connection with his award of service connection for a low back disability.  It does not appear from the record currently before the Board that the RO has issued a SOC or even acknowledged receipt of the Veteran's September 2017 NOD.  Accordingly, although the issue of entitlement to an initial rating in excess of 10 percent for chronic low back strain has not been certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of an SOC along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

Lastly, with regard to the Veteran claims for service connection for asthma and a right foot disability, those claims were initially denied by the RO via rating decisions dated in December 2008 and October 2012 and the Veteran did not pursue an appeal of those denial.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (1996).  Consequently, VA would ordinarily require the receipt of new and material evidence to reopen the previously denied claims.  38 C.F.R. § 3.156 (2017).

In this case, however, after those claims were finally denied, the RO, in November 2014, received additional service personnel records in response to its request for the Veteran's entire personnel file.  Previously, only the Veteran's record of assignments had been requested and associated with the claims file.  Applicable regulations provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1)(i)-(iii).  Unfortunately, the scanned copy of the Veteran's military personnel file that was associated with the electronic claims file in November 2014 is mostly unreadable.  It is also indicated that this is the best copy available.  Accordingly, as the Board is unable to review the information contained in the additional personnel records received in November 2014, the Board has no way of making a determination as to the relevancy of these records.  Under these circumstances, the Board finds that it has no choice but to assume that the additional service department records are indeed relevant to the claims for service connection for asthma and a right foot disability.  Accordingly, the Board will reconsider these claims de novo notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156 (c).
(The decision below addresses the Veteran's claims for service connection for sleep apnea and for a higher initial rating for residuals of left ankle fracture.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's currently diagnosed sleep apnea has not been shown to be related to his military service.

2.  The evidence shows that the Veteran's residuals of a fracture of the left ankle are manifested by left ankle pain, limitation of prolonged walking and standing, decreased plantar motion, limited to no less than 25 degrees, and decreased dorsiflexion, limited to no less than 15 degrees.



CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a fracture of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Neither the Veteran nor his representative has raised any specific issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"). 

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was provided VA examinations of his left ankle disability.  These examinations and their associated reports are adequate because, as indicated in the discussion below, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  Therefore, the Board finds that the evidence is adequate to resolve the increased rating matter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As regards the Veteran's claim for service connection for sleep apnea, the Board notes that the Veteran's has not been provided with a VA examination in connection with that claim.  However, as discussed below, the evidence fails to suggest that the Veteran's sleep apnea may be related to service.  As such, the Board has determined that VA's duty to provide a VA medical examination in connection with that claim has not been triggered.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2017). 


II.  Service Connection

The law provides that service connection may be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West. 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Currently, the Veteran has a diagnosis of sleep apnea.  VA treatment records show that he was diagnosed as having such in or around April 2015.  A review of the Veteran's service treatment records (STRs) fails to reveal a diagnosis of sleep apnea or complaints related to sleep disturbances.  The Veteran also denied ear, nose, and throat trouble on his separation report of medical history.

Upon review of the evidence, the Board finds no basis upon which to award service connection for sleep apnea.  At the outset, the Board notes that neither the Veteran nor his attorney has proffered any theory of entitlement to service connection for such, to include alleging having sustained any disease or injury in service, that may have led to the development of sleep apnea.  Again, the Veteran's STRs are silent for complaints or treatment related to sleep disturbances and the Veteran has not alleged that he suffered from sleep apnea in or since service.  Indeed, other to apply for VA disability benefits for such and produce evidence of a current diagnosis of sleep apnea, the Veteran has submitted no lay or medical evidence in support of his claim, to include any evidence regarding the onset of symptomatology or any lay or medical evidence suggestive of a nexus to service.

In view of the evidence, only a current disability is shown.  Consequently, service connection is not warranted for sleep apnea.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).

III.  Disability Rating

Here, the Veteran's service-connected residuals for left ankle fracture was initially evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which pertains to limitation of motion.  As noted in the Introduction, during the pendency of the appeal, the Veteran's disability rating was increased to 10 percent, effective July 31, 2008, which is the effective date of the Veteran's award of service connection for such.  The Veteran asserts that his service-connected residuals of a left ankle fracture are more disabling than currently rated and contends that a rating in excess of 10 percent is warranted.

Evidence relevant to determining the severity of the Veteran's service-connected residuals of a left ankle fracture includes the Veteran's lay statements regarding left ankle pain and several VA examination reports.  In March 2010, the Veteran reported that he had constant left ankle pain.  He was afforded a VA contract examination that same month, at which time he reported left ankle pain, weakness, stiffness, redness, giving way, lack of endurance, locking tenderness, and dislocation.  He denied heat, fatigability, deformity, drainage, effusion, and subluxation.  The Veteran reported spontaneous flare-ups of pain up to 12 times a day, lasting for 1 hour.  He states that during a flare-up, he experienced pain and limitation of motion, especially with prolonged walking or standing.  

Physical examination of the Veteran's left ankle revealed tenderness, but no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis.  Range-of-motion testing evidenced left ankle plantar flexion to 45 degrees and left ankle dorsiflexion to 20 degrees.  It appears that there was pain throughout the range or motion, but it was noted that joint function was not additionally limited by pain.  Repetitive testing did not result in a decrease in range of motion.  Regarding his functional impairment, the examiner indicated that the Veteran's left ankle fracture residuals, which were noted to include intermittent weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, locking, and tenderness, resulted in partial employment of physical activities such as walking, running, and prolonged standing.  

In connection with a claim for service connection for a right ankle disability, the Veteran was again examined in September 2012.  Left-ankle range-of-motion testing revealed left ankle plantar flexion to 25 degrees, with pain beginning at 10 degrees, and left ankle dorsiflexion to 15 degrees, with pain beginning at 10 degrees.  Repetitive testing did not result in a decrease in range of motion, and functional losses/impairment were not noted.  The Veteran was also noted to have normal muscle strength and there was no evidence of laxity.

In an October 2013 statement, the Veteran reported that he was unable to stand for more than 10 minutes due to ankle pain.  The Veteran was afforded another VA examination in February 2015.  Examination findings were, however, limited to the Veteran's right ankle.  The Veteran's left ankle was then again examined in May 2015.  At that time, he reported ankle pain daily, with some swelling after prolonged standing.  The Veteran stated he was unable to stand or walk from more than 10 minutes and indicated that pain limited his physical activities.  Range-of-motion testing revealed left ankle plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  Pain on movement was not noted, but there was an indication of pain with weight bearing.  The Veteran was also noted to have normal muscle strength and there was no evidence of laxity, but instability or dislocation was suspected.  It was also noted that the Veteran regularly used a cane.

The Veteran was afforded another VA examination in June 2017.  At that time, the Veteran reported pain and swelling daily, and noted that he used a cane secondary to ankle pain.  He also reported flare-ups of ankle pain and stated that he was unable to engage in physical activity and could stand for no more than five minutes.  Range-of-motion testing revealed left ankle plantar flexion to 40 degrees and dorsiflexion to 15 degrees.  Pain on movement was noted, but it was indicated that pain did not result in additional functional loss.  Pain on weightbearing was also indicated, but there was no evidence of pain on non-weightbearing testing of the left ankle.  Repetitive testing resulted in decreased range of motion, with plantar flexion to only 30 degrees and dorsiflexion to 10 degrees.  There was also some decrease in muscle strength, but it was still noted to be active against some resistance.  As to functional impairment, the examiner indicated that the Veteran's left ankle resulted in limited ability to weight bear.

As noted, the Veteran's service-connected residuals of a fracture of the left ankle are evaluated in accordance with the rating criteria set forth in 38 C.F.R. § 4.71a, DC 5271.  Specifically, DC 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and for a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2013).  In this regard, the Board notes that normal ranges of ankle motion are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In the instant case, the evidence most favorable to the Veteran shows plantar flexion limited to no more than 25 degrees, which represents approximately a one-third reduction of full motion, and dorsiflexion limited to no more than 15 degrees, which represents a one-quarter reduction of full motion.  Although the Veteran experiences pain on motion, his pain doesn't further limit his plantar or dorsi flexion.  The Veteran is also able to ambulate, albeit with limitations and the needed assistance of a cane.  Given this evidence, the Board finds no basis upon which to assign a rating greater than the currently assigned 10 percent, as the evidence fails to demonstrate "marked" limitation of motion at any point during the relevant time period.  Although the rating criteria does not specifically define "moderate" or "marked" limitation of motion, the Board finds that being able to achieve greater than one-half of full motion, even taking into consideration pain, does not represent "marked" limitation of motion.  Accordingly, the Board finds no basis upon which to assign a rating greater than 10 percent under the criteria set forth in DC 5271, especially given that the most current evidence fails to demonstrate any actual limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  

The Board has also considered whether the Veteran may be entitled to a higher rating under the following DCs applicable to disabilities of the ankle:  (1) DC 5270, which pertains to ankylosis; (2) DC 5272, which pertains to ankylosis of the subastragalar or tarsal joint; (3) DC 5273, which pertains to malunion of the os calcis or astragalus; and (4) DC 5274, which provides for a 20 percent rating for having undergone an astragalectomy.  38 C.F.R. § 4.71a, DCs 5270, 5272, 5273, 5274 (2012).  

There is no evidence of ankylosis of the ankle or subastragalar or tarsal joint to allow for application of DC 5270 or 5273.  Further, the evidence of record does not demonstrate malunion of the calcaneus or talus, and there is no indication that the Veteran had undergone a talectomy (an astragalectomy).  Accordingly, the Board finds that the evidence does not support a rating under DCs 5273 or 5274.

The Board notes further that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran has reported his main symptoms related to the old fracture of the left ankle to be pain and limited mobility.  As stated, however, the Veteran is not so limited by pain that his movement is further decreased and he is able to ambulate.  Notably, while pain may cause a functional loss, pain itself does not constitute functional loss.  Indeed, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); see 38 C.F.R. § 4.40.  Thus, even considering the DeLuca factors, regardless of their presence or of the point at which the Veteran began to experience pain, without some evidence of a resulting functional impairment that more nearly approximates the criteria for the next highest rating, the evidence of record, to include the Veteran's subjective complaints, simply fails to establish entitlement to rating greater than 10 percent.  This is so because an evaluation in excess of the minimum compensable rating must be based on demonstrated functional impairment.

In finding that an evaluation greater than 10 percent is not warranted for the Veteran's residuals of the left ankle fracture, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than that already assigned at any point during the relevant time period under any applicable DC.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the left ankle is denied.



REMAND

Regarding the Veteran's claims for service connection for diabetes mellitus and for hypertension, the Veteran has claimed service connection for those disabilities specifically as secondary to his now service-connected PTSD.  The Board notes that the Veteran has not been afforded a VA examination in connection with either his claim for service connection for hypertension or for service connection for diabetes mellitus.  In this regard, the Board points out that neither the Veteran nor his attorney has proffered any evidence or argument in support of an association between hypertension and/or diabetes mellitus and PTSD.  Nevertheless, the Board notes that medical literature suggests a potential association between PTSD and both hypertension and diabetes mellitus.  See e.g., https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/ (providing that "[p]ersons with PTSD have also been reported to be more likely to have hypertension"); https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4522929/ (indicating that PTSD "is a common, debilitating mental disorder that has been associated with type 2 diabetes mellitus").  Indeed, several studies referenced on VA's website suggest some association between PTSD and the development of cardiovascular disease.  Although this research may not "show a clear cause-and-effect relationship," it is indicated that "'[o]verall, the evidence to date seems to point in the direction of a causal relationship.'"  https://www.research.va.gov/currents/spring2015/spring2015-8.cfm; see https://www.ptsd.va.gov/professional/newsletters/research-quarterly/V28N1.pdf; https://www.research.va.gov/currents/spring2014/spring2014-1.cfm.  Further studies reference growing evidence linking PTSD to insulin resistance and type-2 diabetes.  See e.g., https://www.ptsd.va.gov/professional/newsletters/research-quarterly/V27N1.pdf.  

Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon, supra; see 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds it necessary to remand the Veteran's claims for service connection for hypertension and diabetes mellitus for the AOJ to obtain opinions regarding the likelihood that the Veteran's service-connected PTSD has caused or aggravated his diabetes mellitus and/or hypertension.

Turning to the Veteran's claim for service connection for asthma, as noted in the Introduction, that claim was previously denied in December 2008.  Because, however, presumably relevant service department records were associated with the claims file after the final denial of that claim, the claim must be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  

As to the Veteran's specific theory of entitlement, the Veteran contends that he developed asthma as a result of asbestos exposure during service.  The evidence shows that the Veteran has service in the United States Navy and that he was stationed aboard the USS Wisconsin.  It appears from his DD Form 214 that his military occupational specialty (MOS) was that of an electronics technician.  Notably, the M21-1 "Live Manual" describes the probability of asbestos exposure by military occupational specialty, which list is not exclusive. M21-1, part IV, subpt. ii, ch. 1, sec. I.3.d.  Electronics technicians are indicated to have "probable" exposure.  Id.  Notably, in denying service connection for asthma, the RO acknowledged the Veteran's claimed asbestos exposure, but stated that asthma was "generally" not a condition associated with asbestos exposure.  The RO then directed the Veteran to submit medical evidence showing a nexus between his diagnosed asthma and his in-service asbestos exposure.  

Despite the RO's determination, the Board finds that whether the exists an association between the Veteran's in-service asbestos exposure and his later development of asthma is a medical determination that neither the RO nor the Board can make on its own.  Accordingly, based on the evidence of record, and because no medical professional has addressed the etiology of the Veteran's asthma, the Board finds it necessary to obtain a medical examination and opinion in connection with the claim of service connection for asthma, as the evidence of record is insufficient to render a decision on the claim.  See 38 U.S.C. § 5103A(d) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); 38 C.F.R. § 3.159(c)(4); M21-1, part IV, subpt. ii, ch. 1, sec. I.3.f..  Accordingly, the claim for service connection for asthma is remanded for the Veteran to be afforded a VA medical examination that addresses the nature and etiology of his asthma, to include determining the likelihood that it is related to the Veteran's in-service asbestos exposure.

With regard to the Veteran's claim for service connection for a right foot disability, the Board notes that that claim was previously denied because the evidence failed to show that the Veteran had a diagnosed right foot condition.  As with the claim for service connection for asthma, this claim too must be reconsidered.  In the instant case, although right foot pathology was not demonstrated at the time of a November 2012 VA contract examination, recent caselaw has overturned much of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), which held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  In Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  
the United States Court of Appeals for the Federal Circuit found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  Given this recent change in caselaw, and because the November 2012 examiner did not comment on whether the Veteran's right foot pain caused any functional impairment, the Board finds it necessary to remand the claim for service connection for a right foot disability for the Veteran to be afforded a new VA examination to assess whether the Veteran's right foot pain can be considered a disability for compensation purposes, if no diagnosis can be rendered when reexamined.   

Upon review of the record, the Board also finds that before it can adjudicate the merits of the Veteran's PTSD rating claim further development is necessary.  Specifically, a March 2015 VA examination report reflects that the Veteran has been receiving treatment for PTSD at the VA Vet Center in Greenville, North Carolina.  

Under 38 U.S.C. § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C. § 5103A(a)(1); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  Recently, the Federal Circuit indicated that VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Whether or not the Vet Center records are technically VA records, the Board finds that records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim for a higher initial rating and as such, a complete record, which includes all records of the Veteran's treatment, to include records related to his group therapy sessions at the Greenville Vet Center is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  

As to the issues of entitlement to a TDIU prior to March 26, 2014, and to SMC, the Board finds those matters to be inextricably intertwined with the issues remanded herein.  Action on these claims is accordingly deferred.  In this regard, the Board notes that the Veteran has submitted a private medical opinion in support of his claim for TDIU, which opinion stated that the Veteran's service-connected orthopedic disabilities have precluded the Veteran from securing and following a substantially gainful occupation since he last worked in 2009.  However, at this point, the Veteran does not, prior to March 26, 2014, meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board finds that the private medical opinion is sufficient to warrant referral for consideration of TDIU on an extraschedular basis for any time period in which he does not meet the threshold percentage requirements.  

Lastly, as discussed in the Introduction above, the Veteran, in September 2017, filed a timely NOD as to the RO's assignment of initial 10 percent rating for his low back strain, which matter was the subject of a July 2017 rating decision.  To date, no has been furnished concerning the issue of entitlement to a higher initial rating for low back strain.  As an SOC is required when a claimant protests a determination, 38 C.F.R. § 19.26 (2015), the issue of entitlement to a higher initial rating for low back strain must be remanded for the issuance of an SOC regarding this issue.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. After conducting all development deemed appropriate, issue an SOC addressing the issue of entitlement to an initial rating in excess of 10 percent for lumbar strain.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302 (b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

2. Ensure that all relevant VA treatment records dated since July 2017 are associated with the claims file.

3. The AOJ must contact the VA Vet Center in Greenville, North Carolina, for any group therapy or treatment records for the Veteran.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  (If the Veteran's authorization to release such records to VA is necessary, the Veteran should be provided with the necessary authorization forms.)

4. Then, refer to the Director of the Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis prior to March 26, 2014, pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his asthma.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be undertaken.

The examiner should first identify any respiratory/ pulmonary disability.  Then, as to each diagnosed respiratory/pulmonary disability, to include the Veteran's diagnosed asthma, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to the Veteran's active duty service, to include the Veteran's conceded in-service asbestos exposure. 

A complete rationale should accompany any opinion provided.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any right foot disability.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be undertaken.

The examiner should first identify any right foot disability.  Then, as to each disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to the Veteran's active duty service.  An opinion should also be provided as to whether any service-connected disability has caused or made chronically worse the Veteran's right foot condition.

If the examiner finds there to be no pathology to which to attribute the Veteran's complained of right foot symptomatology, to include foot pain, the examiner should address the functional effects of the Veteran's right foot, to include a discussion of all limitation of activities due to right foot pain.

A complete rationale should accompany any opinion provided.

7. The AOJ should arrange for a VA clinician with the appropriate expertise to review the Veteran's claims folder and provide an opinion as to whether the Veteran's PTSD has caused or made chronically worse the Veteran's hypertension.  (Only if the reviewer indicates an opinion cannot be proffered without examination of the Veteran should the Veteran be scheduled for a VA examination.)

The reviewer must provide an opinion as to causation and aggravation, as well as a rationale for any opinion expressed.  The reviewer is also reminded that merely stating that it is his opinion that the Veteran's hypertension was not caused or aggravated by his PTSD is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  The reviewer's opinion should include a discussion of the evidence outlined above concerning a relationship between PTSD and hypertension, to include medical reasons for any disagreement with this evidence.  

If an opinion cannot be made without resort to speculation, the reviewer must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8. The AOJ should arrange for a VA clinician with the appropriate expertise to review the Veteran's claims folder and provide an opinion as to whether the Veteran's PTSD has caused or made chronically worse the Veteran's diabetes mellitus.  (Only if the reviewer indicates an opinion cannot be proffered without examination of the Veteran should the Veteran be scheduled for a VA examination.)

The reviewer must provide an opinion as to causation and aggravation, as well as a rationale for any opinion expressed.  The reviewer is also reminded that merely stating that it is his opinion that the Veteran's diabetes mellitus was not caused or aggravated by his PTSD is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  The reviewer's opinion should include a discussion of the evidence outlined above concerning a relationship between PTSD and diabetes mellitus, to include medical reasons for any disagreement with this evidence.  

If an opinion cannot be made without resort to speculation, the reviewer must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9. After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal based on the entirety of the evidence.  Specifically, with regard to the issue of entitlement to TDIU prior to March 26, 2014, the AOJ should consider this matter on both scheduler and extraschedular bases, dependent upon the outcome of any other claims on appeal that may impact whether and when the Veteran meets the threshold percentage requirements for an award of TDIU on a scheduler basis.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


